 



Exhibit 10.1
FIDELITY SOUTHERN CORPORATION
FORM OF INCENTIVE STOCK OPTION AGREEMENT

                          NUMBER OF             SHARES   VESTING SCHEDULE*
GRANTED TO:   GRANT DATE   GRANTED   Vesting Date   Shares  
 
 
 
 
     
EXPIRATION*
DATE   PRICE PER
SHARE
$                        

*     See 3, 5, 6 and 7 below
     THIS INCENTIVE STOCK OPTION AGREEMENT is made as of the ___ day of
____________, by and between Fidelity Southern Corporation (the “Company”) and
the individual specified above, an employee of the Company or any parent or
subsidiary of the Company (the “Participant”).
     The Company desires to carry out the purposes of its Fidelity Southern
Corporation 2006 Equity Incentive Plan (the “Plan”), which is incorporated
herein by reference, by affording the Participant an opportunity to purchase
shares of the Company no par value common stock (the “Common Stock”), as
provided in this Agreement. The option granted hereunder is intended to qualify
as an “Incentive Stock Option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the Company and the
Participant hereby agree as follows:
     1. Grant of Option. The Company, by this Agreement, irrevocably grants to
the Participant the right and option (the “Option”) to purchase the number of
shares of Common Stock specified above such number being subject to adjustment
as provided in Article XII of the Plan, on the terms and conditions set forth in
the Plan.
     2. Purchase Price. The purchase price of the shares of the Common Stock
covered by this Option shall be the price specified above per share, said
purchase price not being less than the fair market value of the Common Stock at
the time this Option is granted.
1/2007

1



--------------------------------------------------------------------------------



 



     3. Term and Vesting of Option.
          (a). Term. The term of the Option shall be for a period of
____________ (___) years from the date of this Agreement, subject to earlier
termination as provided in paragraphs 5, 6 and 7 of this Agreement and
Article VI of the Plan. Except as otherwise provided in this Agreement, the
Option may be exercised in whole or part at any time during its term to the
extent the Option has vested and the Option has not terminated. Except as
provided in paragraphs 5, 6 and 7 of this Agreement, the Option may not be
exercised at any time unless the Participant has maintained a continuous
employment with the Company, Parent and/or any Subsidiary from the date of this
Agreement to the date of the exercise of the Option. The Participant shall not
have any of the rights of a shareholder with respect to the shares of Common
Stock covered by the Option until such shares shall be issued to him or her upon
the due exercise of the Option and payment of the purchase price.
          (b). Vesting. Except as otherwise provided in this Agreement, the
Option shall vest with respect to the number of shares stated above as of each
applicable vesting date provided that the Participant has been in continuous
employment with the Company, Parent and/or any Subsidiary as of such vesting
date.
     4. Non-Transferability. The Option shall not be transferable otherwise than
by will or the laws of descent and distribution, and during the lifetime of the
Participant, may only be exercised by the Participant or his or her duly
appointed legal representative. More particularly, but without limiting the
generality of the foregoing, the Option may not be assigned, transferred (except
as provided above), pledged, or hypothecated in any way and shall not be subject
to execution, attachment, or similar processes. Any attempted assignment,
transfer, pledge, hypothecation, or other distribution of the Option contrary to
the provisions of this Agreement and the levy of any execution, attachment, or
similar process upon the Option shall be null and void and without effect.
     5. Termination of Employment with the Company. In the event of any
termination of the Participant’s continuous employment with the Company, except
as otherwise hereafter provided, Parent and/or any Subsidiary, the Option shall
(except to the extent vested before termination of the Participant’s employment)
cease to vest. The Participant may exercise the Option to the extent vested
before termination of employment for any reason at any time within three
(3) months after such termination of employment, but in no event more than
____________ (___) years after the date of this Agreement. So long as the
Participant shall continue to be an employee of the Company, Parent and/or any
Subsidiary, the Option shall not be affected by any change in the Participants’
duties or position.
     In the event the Participant’s continuous employment with the Company,
Parent and/or any Subsidiary is terminated by Participant for Good Reason or by
Company, Parent or Subsidiary without Cause within 12 months after a Change in
Control (as herein after defined), the Option shall vest in full upon such
termination of employment, including with respect to the portion of the Option
which had not previously vested. The Participant may exercise the Option (to the
extent not previously exercised) at any time within three (3) months after such
termination of employment.
1/2007

2



--------------------------------------------------------------------------------



 



     “Good Reason” will exist with respect to the Participant if, without the
Participant’s express written consent, after a Change of Control:
          (a) there is a reduction in the Participant’s rate of base salary;
          (b) the Company’s requiring the employee to relocate his or her
residence or his or her principal business office to any place outside a fifty
(50) mile radius from the Company’s headquarters or such other work location
immediately prior to the Change in Control, except for reasonably required
travel on the Company’s business which is not materially greater than such
travel requirements prior to the Change of Control;
          (c) the Company’s failure to continue in effect any compensation,
welfare or benefit plan in which the Participant is participating at the time of
the Change of Control without substituting plans providing the Participant with
substantially similar or greater benefits, or the taking of any action by the
Company which would materially and adversely affect the Participant’s
participation in or materially reduce the Participant’s benefits under any of
such plans or deprive the Participant of any material fringe benefit enjoyed by
the Participant at the time of the Change of Control;
          (d) the Company’s material breach of this Agreement or written
employment agreement, if any, which is not corrected within thirty (30) days of
receipt of written notice of such material breach from Participant.
     The term “Change in Control” shall mean:
          (a) the acquisition (other than from the Company, its Parent or its
Subsidiaries) by any person, entity or “group” within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (“34 Act”)
(excluding, for this purpose, the Company, its Parent or its Subsidiaries, or
any employee benefit plan of the Company, its Parent or its Subsidiaries) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the 34
Act) of more than 50% of either the then outstanding shares (i) of Common Stock
of the Company or of the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors, or
(ii) of the combined voting power of the outstanding voting securities of
Fidelity Bank (“FB”) entitled to vote generally for the election of directors;
or
          (b) individuals who, as of the date hereof, constitute the Board of
Directors of the Company (“Incumbent Board”) cease for any reason to constitute
at least a majority of the board of directors, provided that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual is a member of the Incumbent Board; or
          (c) approval by the shareholders of the Company of a merger,
consolidation or other reorganization in each case, with respect to which
persons who were the shareholders of the Company and optionees immediately prior
to such merger, consolidation or other reorganization,
1/2007

3



--------------------------------------------------------------------------------



 



immediately thereafter, will not own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the merged,
consolidated or reorganized company’s then outstanding voting securities, or of
the sale of all or substantially all of the assets of the Company or the sale of
all or substantially all of the assets or voting securities of FB.
     The term “Cause” shall mean:
          (a) the commission of a felony or any other crime involving moral
turpitude or the pleading of nolo contendere to any such act;
          (b) the commission of any act of dishonesty when such act is intended
to result or results, directly or indirectly, in gain or personal enrichment of
Participant or any related persons or affiliated entity or is intended to cause
harm or damage to the Company, Parent or any Subsidiary;
          (c) the illegal use of controlled substances;
          (d) the use of alcohol so as to have a material adverse effect on the
performance of the Participant’s duties;
          (e) the misappropriation or embezzlement of assets of the Company,
Parent or any Subsidiary; or
          (f) the breach of any other material term of Participant’s employment
that has not been cured within 30 days of receipt of written notice of such
breach from the Company.
     6. Disability of Participant. In the event of any termination of the
Participant’s employment relationship with the Company by reason of the
Participant’s Disability (as determined by the Committee in its sole
discretion), the Participant may exercise the Option at any time within one
(1) year after such termination to the extent of the number of shares vested on
the date of termination, but in no event more than ____________ (___) years
after the date of this Agreement. The term “Disability” shall have the meaning
as set forth in Section 22(e)(3) of the Internal Revenue Code.
     7. Death of Participant. If the Participant shall die while an employee of
the Company, Parent or any Subsidiary or shall die within the three-month period
following termination of his employment (except termination for Cause or
voluntary termination by the Participant or without Good Reason after a Change
in Control as provided in paragraph 5) the Option to the extent vested may be
exercised by any legatee of the Option under the Participant’s will, by the
Participant’s estate or personal representative, or by any distributee of the
Option at any time within one (1) year after the Participant’s termination of
employment, but in no event more than ____________ (___) years after the date of
this Agreement.
     8. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, the Option may be exercised by giving written notice to the Company.
Such notice shall state the
1/2007

4



--------------------------------------------------------------------------------



 



election to exercise the Option and the number of shares with respect to which
it is being exercised and shall be signed by the person who shall exercise the
option. (In the event that the Option shall be exercised pursuant to paragraph 7
of this Agreement, the notice shall be accompanied by appropriate proof of the
right of such person to exercise the Option). Such notice shall be accompanied
by payment of the full purchase price of such shares. The shares as to which the
Option shall have been so exercised shall be registered in the name of the
person who shall exercise the Option and a certificate evidencing such shares
shall be delivered to the person who shall exercise the Option on his or her
written order. All shares that shall be purchased in the exercise of the Option
shall be fully paid and nonassessable.
     As a condition to the issuance of the shares as to which the Option shall
be exercised, the Participant authorizes the Company to withhold from any
regular cash compensation payable to the Participant any taxes required to be
withheld by the Company under federal, state, or other local law as a result of
the exercise of the Option; provided, however, if the Company so requests, the
person who shall exercise the Option shall in the alternative remit to the
Company at the time of any exercise of the Option any taxes required to be
withheld by the Company under federal, state, or other local law as a result of
the exercise of the Option.
     9. General. The Company shall make available such number of shares of
Common Stock as will be sufficient to satisfy the requirements of this
Agreement. The exercise of the Option shall be subject to the condition that if
at any time the Company shall determine in its sole discretion that (a) the
listing upon any securities exchange or stock market or the registration or
qualification under any state or federal law of any shares of Common Stock
otherwise deliverable upon such exercise, or (b) the consent or approval of any
regulatory body is necessary or desirable as a condition of, or in connection
with, such exercise or the delivery or purchase of shares of Common Stock
pursuant to such exercise, then in any such event, such exercise shall not be
effected or made subject to conditions established by the Committee.
     10. Severability and Governing Law. If any provision of this Agreement or
its application to any circumstance is deemed invalid or unenforceable, the
remainder of this Agreement and the application of such provision to other
circumstances shall not be affected. This Agreement shall not be effective until
executed by a duly authorized representative of the Company, and shall be
governed by and construed in accordance with the laws of the State of Georgia.
     11. Notices. Any notices provided for under this Agreement shall be in
writing and shall be delivered in person to the party to be notified or sent by
certified mail. Notices sent to the Company shall be addressed to Fidelity
Southern Corporation, 3490 Piedmont Rd., NW, Suite 1550, Atlanta, Georgia 30305,
Attention: Corporate Secretary. Notices sent to the Participant shall be
addressed to the Participant at his address as it appears in the Company’s
records.
     12. Plan. This Agreement and the Options granted pursuant hereto are
subject to the terms and conditions of the Plan. In the event of any conflict
between the provisions of this Agreement and the Plan, the terms and conditions
of the Plan shall control. It is the intent of the parties that this Option at
all times qualify as an incentive stock option within the meaning of Section 411
of the Internal Revenue Code. However to the extent the Option does not qualify
for any reason as an
1/2007

5



--------------------------------------------------------------------------------



 



incentive stock option, it shall be treated as an option which is not an
incentive stock option. Any term not defined herein and defined in the Plan,
shall have the meaning set forth in the Plan.
     13. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the Company and the Participant with respect to the subject
matter of this Agreement. No waiver, modification, or amendment of any of the
terms or conditions of this Agreement shall be effective unless set forth in
writing signed by the Company and the Participant.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Participant has set his hand and seal to
this Agreement, all as of the day and year first above written.

         
 
  FIDELITY SOUTHERN CORPORATION
 
       
 
  By    
 
       
 
      Chairman
 
       
 
  PARTICIPANT:
 
       
 
   
 
       
 
  Address:
 
       
 
   
 
       
 
   
 
       
 
  Social Security No. __________________

1/2007

6



--------------------------------------------------------------------------------



 



FIDELITY SOUTHERN CORPORATION
FORM OF NONQUALIFIED STOCK OPTION AGREEMENT

                          NUMBER OF             SHARES   VESTING SCHEDULE*
GRANTED TO:   GRANT DATE   GRANTED   Vesting Date   Shares  
 
 
 
 
     
EXPIRATION*
DATE   PRICE PER
SHARE
$                        

*     See 3, 5, 6 and 7 below
     THIS NONQUALIFIED STOCK OPTION AGREEMENT is made as of the ___ day of
____________, by and between Fidelity Southern Corporation (the “Company”) and
the individual specified above, an employee of the Company or any parent or
subsidiary of the Company (the “Participant”).
     The Company desires to carry out the purposes of its Fidelity Southern
Corporation 2006 Equity Incentive Plan (the “Plan”), which is incorporated
herein by reference, by affording the Participant an opportunity to purchase
shares of the Company no par value common stock (the “Common Stock”), as
provided in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the Company and the
Participant hereby agree as follows:
     1. Grant of Option. The Company, by this Agreement, irrevocably grants to
the Participant the right and option (the “Option”) to purchase the number of
shares of Common Stock specified above such number being subject to adjustment
as provided in Article XII of the Plan, on the terms and conditions set forth in
the Plan.
     2. Purchase Price. The purchase price of the shares of the Common Stock
covered by this Option shall be the price specified above per share, said
purchase price not being less than the fair market value of the Common Stock at
the time this Option is granted.
     3. Term and Vesting of Option.
          (a). Term. The term of the Option shall be for a period of
____________ (___) years from the date of this Agreement, subject to earlier
termination as provided in paragraphs 5, 6 and 7 of this Agreement and
Article VI of the Plan. Except as otherwise provided in this Agreement, the
Option may be exercised in whole or part at any time during its term to the
extent the Option has vested and the Option has not terminated. Except as
provided in paragraphs 5, 6 and 7 of this Agreement, the Option may not be
exercised at any time unless the Participant has maintained a
1/2007

1



--------------------------------------------------------------------------------



 



continuous employment with the Company, Parent and/or any Subsidiary from the
date of this Agreement to the date of the exercise of the Option. The
Participant shall not have any of the rights of a shareholder with respect to
the shares of Common Stock covered by the Option until such shares shall be
issued to him or her upon the due exercise of the Option and payment of the
purchase price.
          (b). Vesting. Except as otherwise provided in this Agreement, the
Option shall vest with respect to the number of shares stated above as of each
applicable vesting date provided that the Participant has been in continuous
employment with the Company, Parent and/or any Subsidiary as of such vesting
date.
     4. Non-Transferability. The Option shall not be transferable otherwise than
by will or the laws of descent and distribution, and during the lifetime of the
Participant, may only be exercised by the Participant or his or her duly
appointed legal representative. More particularly, but without limiting the
generality of the foregoing, the Option may not be assigned, transferred (except
as provided above), pledged, or hypothecated in any way and shall not be subject
to execution, attachment, or similar processes. Any attempted assignment,
transfer, pledge, hypothecation, or other distribution of the Option contrary to
the provisions of this Agreement and the levy of any execution, attachment, or
similar process upon the Option shall be null and void and without effect.
     5. Termination of Employment with the Company. In the event of any
termination of the Participant’s continuous employment with the Company, except
as otherwise hereafter provided, Parent and/or any Subsidiary, the Option shall
(except to the extent vested before termination of the Participant’s employment)
cease to vest. The Participant may exercise the Option to the extent vested
before termination of employment for any reason at any time within three
(3) months after such termination of employment, but in no event more than
____________ (___) years after the date of this Agreement. So long as the
Participant shall continue to be an employee of the Company, Parent and/or any
Subsidiary, the Option shall not be affected by any change in the Participants’
duties or position.
     In the event the Participant’s continuous employment with the Company,
Parent and/or any Subsidiary is terminated by Participant for Good Reason or by
Company, Parent or Subsidiary without Cause within 12 months after a Change in
Control (as herein after defined), the Option shall vest in full upon such
termination of employment, including with respect to the portion of the Option
which had not previously vested. The Participant may exercise the Option (to the
extent not previously exercised) at any time within three (3) months after such
termination of employment.
     “Good Reason” will exist with respect to the Participant if, without the
Participant’s express written consent, after a Change of Control:
          (a) there is a reduction in the Participant’s rate of base salary;
          (b) the Company’s requiring the employee to relocate his or her
residence or his or her principal business office to any place outside a fifty
(50) mile radius from the Company’s headquarters or such other work location
immediately prior to the Change in Control, except for
1/2007

2



--------------------------------------------------------------------------------



 



reasonably required travel on the Company’s business which is not materially
greater than such travel requirements prior to the Change of Control;
          (c) the Company’s failure to continue in effect any compensation,
welfare or benefit plan in which the Participant is participating at the time of
the Change of Control without substituting plans providing the Participant with
substantially similar or greater benefits, or the taking of any action by the
Company which would materially and adversely affect the Participant’s
participation in or materially reduce the Participant’s benefits under any of
such plans or deprive the Participant of any material fringe benefit enjoyed by
the Participant at the time of the Change of Control;
          (d) the Company’s material breach of this Agreement or written
employment agreement, if any, which is not corrected within thirty (30) days of
receipt of written notice of such material breach from Participant.
     The term “Change in Control” shall mean:
          (a) the acquisition (other than from the Company, its Parent or its
Subsidiaries) by any person, entity or “group” within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (“34 Act”)
(excluding, for this purpose, the Company, its Parent or its Subsidiaries, or
any employee benefit plan of the Company, its Parent or its Subsidiaries) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the 34
Act) of more than 50% of either the then outstanding shares (i) of Common Stock
of the Company or of the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors, or
(ii) of the combined voting power of the outstanding voting securities of
Fidelity Bank (“FB”) entitled to vote generally for the election of directors;
or
          (b) individuals who, as of the date hereof, constitute the Board of
Directors of the Company (“Incumbent Board”) cease for any reason to constitute
at least a majority of the board of directors, provided that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual is a member of the Incumbent Board; or
          (c) approval by the shareholders of the Company of a merger,
consolidation or other reorganization in each case, with respect to which
persons who were the shareholders of the Company and optionees immediately prior
to such merger, consolidation or other reorganization, immediately thereafter,
will not own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the merged, consolidated or
reorganized company’s then outstanding voting securities, or of the sale of all
or substantially all of the assets of the Company or the sale of all or
substantially all of the assets or voting securities of FB.
1/2007

3



--------------------------------------------------------------------------------



 



     The term “Cause” shall mean:
          (a) the commission of a felony or any other crime involving moral
turpitude or the pleading of nolo contendere to any such act;
          (b) the commission of any act of dishonesty when such act is intended
to result or results, directly or indirectly, in gain or personal enrichment of
Participant or any related persons or affiliated entity or is intended to cause
harm or damage to the Company, Parent or any Subsidiary;
          (c) the illegal use of controlled substances;
          (d) the use of alcohol so as to have a material adverse effect on the
performance of the Participant’s duties;
          (e) the misappropriation or embezzlement of assets of the Company,
Parent or any Subsidiary; or
          (f) the breach of any other material term of Participant’s employment
that has not been cured within 30 days of receipt of written notice of such
breach from the Company.
     6. Disability of Participant. In the event of any termination of the
Participant’s employment relationship with the Company by reason of the
Participant’s Disability (as determined by the Committee in its sole
discretion), the Participant may exercise the Option at any time within one
(1) year after such termination to the extent of the number of shares vested on
the date of termination, but in no event more than ____________ (___) years
after the date of this Agreement. The term “Disability” shall have the meaning
as set forth in Section 22(e)(3) of the Internal Revenue Code.
     7. Death of Participant. If the Participant shall die while an employee of
the Company, Parent or any Subsidiary or shall die within the three-month period
following termination of his employment (except termination for Cause or
voluntary termination by the Participant or without Good Reason after a Change
in Control as provided in paragraph 5) the Option to the extent vested may be
exercised by any legatee of the Option under the Participant’s will, by the
Participant’s estate or personal representative, or by any distributee of the
Option at any time within one (1) year after the Participant’s termination of
employment, but in no event more than ____________ (___) years after the date of
this Agreement.
     8. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, the Option may be exercised by giving written notice to the Company.
Such notice shall state the election to exercise the Option and the number of
shares with respect to which it is being exercised and shall be signed by the
person who shall exercise the option. (In the event that the Option shall be
exercised pursuant to paragraph 7 of this Agreement, the notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option). Such notice shall be accompanied by payment of the full purchase price
of such shares. The shares as to which the Option shall have been so exercised
shall be registered in the name of the person who shall exercise the Option and
a certificate evidencing such shares shall be delivered to the person who shall
exercise the Option on
1/2007

4



--------------------------------------------------------------------------------



 



his or her written order. All shares that shall be purchased in the exercise of
the Option shall be fully paid and nonassessable.
     As a condition to the issuance of the shares as to which the Option shall
be exercised, the Participant authorizes the Company to withhold from any
regular cash compensation payable to the Participant any taxes required to be
withheld by the Company under federal, state, or other local law as a result of
the exercise of the Option; provided, however, if the Company so requests, the
person who shall exercise the Option shall in the alternative remit to the
Company at the time of any exercise of the Option any taxes required to be
withheld by the Company under federal, state, or other local law as a result of
the exercise of the Option.
     9. General. The Company shall make available such number of shares of
Common Stock as will be sufficient to satisfy the requirements of this
Agreement. The exercise of the Option shall be subject to the condition that if
at any time the Company shall determine in its sole discretion that (a) the
listing upon any securities exchange or stock market or the registration or
qualification under any state or federal law of any shares of Common Stock
otherwise deliverable upon such exercise, or (b) the consent or approval of any
regulatory body is necessary or desirable as a condition of, or in connection
with, such exercise or the delivery or purchase of shares of Common Stock
pursuant to such exercise, then in any such event, such exercise shall not be
effected or made subject to conditions established by the Committee.
     10. Severability and Governing Law. If any provision of this Agreement or
its application to any circumstance is deemed invalid or unenforceable, the
remainder of this Agreement and the application of such provision to other
circumstances shall not be affected. This Agreement shall not be effective until
executed by a duly authorized representative of the Company, and shall be
governed by and construed in accordance with the laws of the State of Georgia.
     11. Notices. Any notices provided for under this Agreement shall be in
writing and shall be delivered in person to the party to be notified or sent by
certified mail. Notices sent to the Company shall be addressed to Fidelity
Southern Corporation, 3490 Piedmont Rd., NW, Suite 1550, Atlanta, Georgia 30305,
Attention: Corporate Secretary. Notices sent to the Participant shall be
addressed to the Participant at his address as it appears in the Company’s
records.
     12. Plan. This Agreement and the Options granted pursuant hereto are
subject to the terms and conditions of the Plan. In the event of any conflict
between the provisions of this Agreement and the Plan, the terms and conditions
of the Plan shall control. Any term not defined herein and defined in the Plan,
shall have the meaning set forth in the Plan.
     13. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the Company and the Participant with respect to the subject
matter of this Agreement. No waiver, modification, or amendment of any of the
terms or conditions of this Agreement shall be effective unless set forth in
writing signed by the Company and the Participant.
1/2007

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Participant has set his hand and seal to
this Agreement, all as of the day and year first above written.

         
 
  FIDELITY SOUTHERN CORPORATION
 
       
 
  By    
 
       
 
      Chairman
 
       
 
  PARTICIPANT:
 
       
 
   
 
       
 
  Address:
 
       
 
   
 
       
 
   
 
       
 
  Social Security No. __________________

1/2007

6